                                                                              . ; L JL:,-; I
                                                                              ;j-j L iV.
                  IN THE UNITED STATES DISTRICT COURT FOR
                     THE SOUTHERN DISTRICT OF GEORGIA; "'j !                    PM 12: 145
                                SAVANNAH DIVISION


DUSTIN GILMORE,


        Plaintiff,

V.                                                    CASE NO. CV418-269


DUSTIN STONE, Georgia State
Trooper, and ERIC DUKARKSI,
Savannah-Chatham Metro Police,

        Defendants.




                                     ORDER



     Before the Court is the parties' Consent Motion to Dismiss

Defendant Eric Dukarksi. {Doc. 25.) Pursuant to Federal Rule of

Civil    Procedure       41(a) (1) (A) (ii),   a    plaintiff     may    dismiss           an

action    by    filing    "a    stipulation    of     dismissal      signed     by     all

parties     who    have     appeared."    As       requested    by    the     parties,

Plaintiff's claims against Defendant Dukarski are DISMISSED WITH

PREJUDICE with each party to bear their own costs and attorneys'

fees. As a result. Defendant Eric Dukarski's Motion for Summary

Judgment, or in the alternative. Motion to Dismiss (Doc. 17) is

DISMISSED      AS MOOT.


     SO ORDERED      this      9^day of May 2019.
                               f




                                       WILLIAM T. MOORE, JR.
                                       UNITED STATES      DISTRICT      COURT
                                       SOUTHERN      DISTRICT OF GEORGIA
